i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00122-CR

                                       Stephen Wayne MCCOY,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CR-5293
                             Honorable Sharon MacRae, Judge Presiding

Opinion by:       Catherine Stone, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 15, 2008

AFFIRMED

           Stephen McCoy pleaded nolo contendere to the offense of injury to a disabled individual, and

was placed on five years deferred adjudication probation for the offense. The State subsequently

filed a motion to revoke McCoy’s probation and proceed to final adjudication, alleging McCoy had

violated the terms of his probation by failing to attend anger management classes, pay administrative

fees, and report to his probation officer. After a hearing on the State’s motion, the trial court

adjudicated McCoy guilty and sentenced him to four years imprisonment and fined him $1,200. We

affirm.
                                                                                       04-08-00122-CR

        McCoy’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal is frivolous and without merit. Counsel provided McCoy with a copy of the brief and

informed him of his right to review the record and file his own brief. See Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). McCoy did not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant appellate

counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.

No substitute counsel will be appointed. Should McCoy wish to seek further review of this case by

the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that was overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals. See TEX . R. APP . P. 68.3; 68.7. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R.

APP . P. 68.4.



                                                        Catherine Stone, Justice



DO NOT PUBLISH



                                                  -2-